Citation Nr: 0934776	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  99-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected chronic
bronchitis 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1992 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for 
bronchitis and assigned a noncompensable rating.  The Veteran 
is appealing for a compensable rating.

In August 2003 and April 2007, the Board remanded the case 
for further development which has been completed, permitting 
a decision to be rendered on the substance of the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  Prior to August 3, 1999, the Veteran's service-connected 
bronchitis was not shown by pulmonary function test to be 
evidenced by an FEV-1 result of 71 to 80 percent predicted, 
or an FEV1/FVC result of 71 to 80 percent, or a DLCO (SB) 
result of 66 to 80 percent predicted. 

3.  Between August 3, 1999 and March 15, 2000, the Veteran's 
service-connected bronchitis was shown by pulmonary function 
test to be evidenced by a DLCO (SB) result of 74 percent 
predicted.

4.  Since March 16, 2000 the Veteran's service-connected 
bronchitis was not shown by pulmonary function test to be 
evidenced by an FEV-1 score of 71 to 80 percent predicted, or 
an FEV1/FVC score of 71 to 80 percent, or a DLCO (SB) score 
of 66 to 80 percent predicted. 

CONCLUSIONS OF LAW

1.  For the period prior to August 3, 1999, the criteria for 
a compensable rating for chronic bronchitis were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002  and Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6600 (2008). 

2.  For the period between August 3, 1999 and March 15, 2000 
the criteria for a 10 percent disability rating, but no 
higher, for chronic bronchitis was met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97, Diagnostic Code 6600 (2008). 

3.  For the period since March 16, 2000, the criteria for a 
compensable rating for chronic bronchitis were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002  and Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding the 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

However, in this case, the claim for service connection - and 
the rating decision on appeal - were dated long before 
enactment of the VCAA.  Regardless, because service 
connection for chronic bronchitis was granted, the VA's duty 
to notify in this case was satisfied.  Moreover, following 
the Board's prior remands, the Veteran was furnished with 
notice letters addressing the VCAA notice criteria in May 
2004, November 2004, and April 2008.  Those letters were 
followed by readjudication of the claim, most recently via a 
March 2009 supplemental statement of the case.

In addition, the duty to assist the Veteran has also been 
satisfied.  The Veteran's service and VA medical records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  
VA examinations with respect to the issue on appeal were 
obtained in January 1998, August 1999, March 2000 and 
February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As will be discussed below, the Board finds that with the 
exception of the January 1998 VA examination, the remaining 
three VA examinations obtained in this case are adequate, as 
they are predicated on a review of the claims file and all 
pertinent evidence of record, and fully address the rating 
criteria that is relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination.  

The representative argues that the person who conducted the 
most recent VA examination in 2009 did not identify his 
medical credentials, implying that somehow that examiner was 
not qualified to conduct the examination.  However, the Board 
is entitled to assume the competence of a VA examiner. See 
Hilkert v. West, 12 Vet.App. 145, 151 (1999) ("[T]he Board 
implicitly accepted [the VA examiner's] competency by 
accepting and relying upon the conclusions in her opinion."), 
aff'd, 232 F.3d 908 (Fed.Cir.2000). Further, the appellant 
must show, by evidence other than mere allegation, that the 
Board cannot rely on an examiner in a particular case.  See 
also, Cox v. Nicholson, No. 03-1671 (January 19, 2007).  
However, there is absolutely no legal requirement that 
medical examinations only be conducted by physicians. See, 
e.g., Goss v. Brown, 9 Vet.App. 109, 114 (1996) (recognizing 
that nurses' statements regarding nexus were sufficient to 
make a claim well grounded); Williams v. Brown, 4 Vet.App. 
270, 273 (1993) (finding opinions of a VA registered nurse 
therapist competent medical testimony and requiring the Board 
to provide reasons or bases for finding those opinions 
unpersuasive).  The Veteran's representative has provided no 
evidence that would tend to show the 2009 examiner in this 
case was not competent and qualified to examine the Veteran 
and provide an opinion.  Therefore, the Board finds the VA 
examination provided to the Veteran in 2009 was adequate.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Finally, as noted in the Introduction, this case was remanded 
in 2003 and 2007.  The Board concludes all Remand 
instructions were complied with by the RO/AMC.  In 2003, the 
case was remanded to obtain the results from the January 1998 
pulmonary function tests; that was done.  In 2007, the case 
was remanded to obtain recent VA outpatient treatment records 
and provide an examination; that was also done.  The Board 
can proceed, therefore, to decide this case.



Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. § 
4.2.  Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.   38 C.F.R. § 
4.3.  Where there is a question as to which of two 
evaluations apply, the higher of the two should be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  

The Veteran maintains that an initial compensable rating is 
warranted for chronic  bronchitis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Under this code section, a 10 percent 
rating is assigned for pulmonary function test (PFT) results 
showing Forced Expiratory Volume in one second (FEV-1) of 71 
to 80 percent predicted; or the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/ FVC) of 
71 to 80 percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent  predicted.  A 30 percent rating is assigned 
for an FEV-1 result of 56 to 70 percent predicted, or an FEV-
1/FVC result of 56 to 70 percent, or a DLCO (SB) result of 56 
to 65 percent predicted.  38 C.F.R. § 4.97 Diagnostic Code 
6600.

The Veteran has had four PFTs conducted during the appeal 
period.  As noted above the Board finds the January 1998 PFT 
inadequate as it did not include a DLCO (SB) result as 
required under 38 C.F.R. § 4.97.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Regardless of the 
absence of a DLCO (SB) result, the Board finds that the 
Veteran's January 1998 FEV-1 result of 108 percent predicted 
and FEV-1/FVC result of 84 percent outside the range for a 
compensable rating for chronic bronchitis.

In regards to the three additional PFTs conducted during the 
appeal period, the Veteran had the following results:  On 
August 3, 1999, the Veteran had a FEV-1 result of 114 percent 
predicted, an FEV-1/FVC result of 89 percent, and a DLCO (SB) 
result of 74 percent.  On March 16, 2000, the Veteran had a 
FEV-1 result of 115 predicted, an FEV-1/FVC result of 84 
percent, and a DLCO (SB) result of 92 percent.  On February 
5, 2009, the Veteran had a FEV-1 result of 115.7 predicted, 
an FEV-1/FVC result of 82 percent, and a DLCO (SB) result of 
85.9 percent.

Incidentally, the above results reflect post-bronchodilator 
results.  This is the appropriate measure when applying the 
rating criteria.  See 71 Fed. Reg. 52457 (Sept. 6, 2006); see 
also 61 Fed. Reg. 46728 (Sept. 5, 1996).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a compensable evaluation of 10 percent 
for chronic bronchitis for the appeal period between August 
3, 1999 and March 16, 2000 only, based on the August 3, 1999 
DLCO (SB) result of 74 percent, which is in the range for a 
10 percent evaluation.  38 C.F.R. § 4.97 Diagnostic Code 
6600.  

The January 1998 PFT, as noted above, did not include the 
results for DLCO (SB).  Without such evidence, it would be 
mere speculation for the Board to conclude the criteria for a 
compensable rating based on such a finding was present at 
that time.  The results did include FEV-1 and FEV-1/FVC 
results - both of which were outside the range for a 
compensable rating for chronic bronchitis.  Therefore, the 
1998 PFT cannot form the basis for an award of a compensable 
rating.

However, the August 1999 PFT did show DLCO (SB) result of 74 
percent, which clearly met the criteria for a 10 percent 
evaluation.  Those results did not, however, meet the 
criteria for the next highest rating of 30 percent.  That is, 
the FEV-1 was not between 56 to 70 percent predicted (it was 
114 percent); the FEV-1/FVC ratio was not between 56 to 70 
percent (it was 89 percent); and the DLCO (SB) result was not 
between 56 to 65 percent predicted (it was 74 percent).  
Therefore, the 1999 results squarely fall within the criteria 
for a 10 percent rating, but no higher. 38 C.F.R. § 4.97 
Diagnostic Code 6600.  

However, that 10 percent rating must be decreased back to 
noncompensable as of March 16, 2000.  That is the date a PFT 
showed improvement, and none of the results met the criteria 
for a compensable rating.  That is, the FEV-1 was not between 
71 to 80 percent predicted (it was 115 percent); the ratio of 
FEV-1/ FVC was not between 71 to 80 percent predicted (it was 
84 percent); and the DLCO (SB) result was not between 66 to 
80 percent  predicted (it was 92 percent).  Therefore, as the 
Veteran no longer met the criteria for a compensable rating 
as of March 16, 2000, the 10 percent rating awarded herein as 
of August 3, 1999, must be discontinued as of that date.  

Staged ratings are appropriate in this case since it is an 
appeal of the initial rating, and the 1998, 1999, and 2000 
PFTs described in more detail above clearly show different 
medical findings for distinct time periods.  As the 
discontinuance of the 10 percent rating as of March 16, 2000, 
is back to the non-compensable rating awarded by the RO in 
the first instance, this is not a "reduction" in rating and 
is appropriate.  O'Connell v. Nicholson, 21 Vet. App. 89 
(2007).

The noncompensable rating continues to be appropriate based 
on the 2009 PFT results.  That is, the FEV-1 was not between 
71 to 80 percent predicted (it was 115.7 percent); the ratio 
of FEV-1/ FVC was not between 71 to 80 percent predicted (it 
was 82 percent); and the DLCO (SB) result was not between 66 
to 80 percent  predicted (it was 85.9 percent).  Therefore, 
the 2009 PFTs cannot form the basis of an award of a 
compensable rating. 

There is no reasonable doubt that could be resolved in the 
Veteran's favor under 38 U.S.C.A. § 5107(b) (West 2002).  The 
PFT results are the only method for rating her service-
connected disability of bronchitis, and the results are 
unambiguous.  

In reaching the above conclusions, the Board has considered 
the Veteran's and her representative's statements and 
contentions in this case.  In this regard, while the Veteran 
is credible to report on what she sees and feels, she is not 
competent to report that a service-connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which she has not been 
shown to have.  Also, although her complaints of coughing, 
congestion, etc., have been reviewed by the Board, her 
disability is rated solely by the results of PFTs.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  

To summarize, the Board has concluded that staged ratings are 
appropriate.  See Fenderson and O'Connell, supra.  The 
noncompensable rating assigned by the RO remains in effect 
prior to August 3, 1999.  However, the PFT conducted on that 
date showed DLCO (SB) results that warrant assignment of a 10 
percent rating.  That rating is discontinued as of March 16, 
2000, through the present.  

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Veteran has not 
reported that her disability is so severely disabling it 
causes her to be unable to obtain and/or maintain employment 
or her disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  


ORDER

1.  Entitlement to an initial compensable evaluation for 
service-connected chronic
bronchitis prior to August 3, 1999, is denied

2.  Entitlement to an initial compensable evaluation of 10 
percent for service-connected chronic bronchitis from August 
3, 1999, to March 15, 2000, is granted, subject to the laws 
and regulations governing payment of monetary benefits.

3.  Entitlement to an initial compensable evaluation for 
service-connected chronic
bronchitis since March 16, 2000, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


